 


 HR 5705 ENR: Propane Education and Research Enhancement Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5705 
 
AN ACT 
To modify certain provisions relating to the Propane Education and Research Council. 
 
 
1.Short titleThis Act may be cited as the Propane Education and Research Enhancement Act of 2014.  
2.Provisions relating to the Propane Education and Research Council 
(a)Functions of propane education and research councilSection 5(f) of the Propane Education and Research Act of 1996 (15 U.S.C. 6404(f)) is amended in the first sentence by inserting to train propane distributors and consumers in strategies to mitigate negative effects of future propane price spikes, after to enhance consumer and employee safety and training,.  
(b)Market survey and consumer protection price analysisSection 9(a) of the Propane Education and Research Act of 1996 (15 U.S.C. 6408(a)) is amended in the first sentence by striking only data provided by the Energy Information Administration and inserting the refiner price to end users of consumer grade propane, as published by the Energy Information Administration.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
